_JjBROWN, C.J.,
dissenting.
There was an accident with injuries. Claimant said that he hurt his knee and back. The company paramedic claims that claimant did not complain of back pain until six days after the accident. The com*1034pany doctor recorded back pain three weeks post-accident. Two months after the accident an MRI performed at LSU Medical Center revealed disc protrusion and extrusion. The LSU doctors performed a laminectomy and discectomy nine months later. The company doctor was equivocal on causation of claimant’s back injury. The LSU doctors were not, however, and related claimant’s disc problems to his accident at work.
This court attributes claimant’s back problems to having tripped and fallen while feeding his dog. This is based on the testimony of the company’s paramedic that six days after the work accident, claimant said “that his knee gave way” and he fell while in the back yard feeding his dog. Claimant denies that he fell and testified that his back injury occurred as a result of the work-related accident.
The WCJ gave no reasons for denying the claim. Such a denial is contrary to a reasonable evaluation of the evidence. I would reverse.
APPLICATION FOR REHEARING
Before BROWN, WILLIAMS, GASKINS, CARAWAY, and LOLLEY, JJ.
Rehearing denied.
BROWN and WILLIAMS, JJ., would grant rehearing.
STEWART, J., recused.